Brian J. Stibitz, Bar No. 7711184
REEVES AMODIO LLC

500 L Street, Suite 300
Anchorage, AK 99501
Telephone: (907) 222-7100
Facsimile: (907) 222-7199
brian@reevesamodio.com

Attorneys for Defendant
Christopher L. Gordon

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,

Plaintiff, Docket No.: 4:19-cr-00009-RRB-SAO
vs.
CONSENT TO MISDEMEANOR
PROCEEDINGS IN DEFENDANT’S
ABSENCE

CHRISTOPHER L. GORDON,

Defendant.

eee

 

Iam accused of the offense shooting and killing a polar bear and leaving harvestable
remains to waste, in violation of Title 16, United States Code, Sections 1372(a)(2)(A),
1371(b)(3) & 1375(b); and Title 50, Code of Federal Regulations, Section 18.3. I have been
fully advised of my rights and the nature of the charges against me. Pursuant to Federal Rule

43(b)(2), I hereby consent that arraignment, plea, pre-trial hearings, trial and imposition of

“AL (or any or all of the above) may be conducted in my absence.

ML AL

 

 

 

Signature of Defendant Signature of Person Witnessing
Defendant’s Signature
PO Bor PU Kokhovile. 1k 999N4 2 ‘i
Address Name (Please Print)
CONSENT TO MISDEMEANOR PROCEEDINGS IN DEFENDANT’S ABSENCE Page 1 of 2

USA v. Gordon
Case No. 4:19-cr-00009-RRB-SAO

Case 4:19-cr-O0009-RRB-SAO Document5 Filed 08/08/19 Page 1 of 2
BO. Box WL Katelovik Ak 44747

 

 

 

 

 

Address
C07 Ba3 19 - 4697 407 - D\G~-A D4
Telephone
OD - 0F- 201% EB B74
Date Signed Date Signed

Certificate of Service

I hereby certify that on the day of August,
2019, a true and correct copy of the foregoing was
filed with the Court via ECF/CMS, and as a safeguard
a copy was emailed to the following:

Ryan D. Tansey
ryan.tansey@usdoj.gov,

/s/ Brian J. Stibitz

CONSENT TO MISDEMEANOR PROCEEDINGS IN DEFENDANT’S ABSENCE Page 2 of 2
USA v. Gordon
Case No. 4:19-cr-00009-RRB-SAO

Case 4:19-cr-O0009-RRB-SAO Document5 Filed 08/08/19 Page 2 of 2
